DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/1/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to foreign patents DE 102004013072 B4 and DE 102012008819 A1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, tensioner from claim 11, eyepiece from claim 12, concentric circles from claim 14, data from claim 16, container from claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 65, 86, 88, 90, 94, 96, 98, 100, 101.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Fig. 11 describes that the rangefinder is used to view the target with the mirror. Here, it is assumed that this mirror corresponds to the mirror in the station-scope, but it is unclear whether the rangefinder corresponds to the laser from the geodetic device or the station. Furthermore, assuming that the rangefinder corresponds to the rangefinder from the geodetic device, it is unclear how to view the target by mirror using the rangefinder when it is unclear how the rangefinder is optically coupled to the station scope. It is especially unclear how to use the rangefinder to view the target when based on Fig. 3 and Fig.8, the rangefinder is below the mirrors, yet in Fig. 9, the mirrors reflect horizontally and are vertically oriented, which suggests that when the laser is emitted towards the mirror from the rangefinder, the beam would be reflected vertically, rather than towards the target, which as shown in Fig. 9, is placed horizontally away from the geodetic device.
Claims 3-20 are rejected for their dependency on claim 1.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how to rotate the system about the rod fastener when the rod fastener is part of the system. For the purpose of the examination, “rotatable about the rod fastener” is interpreted as rotatable with the rod fastener.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how to rotate the origination point on an intersection since an intersection would be a point as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 4, 5, 9, 10, 12, 13, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 5, 9, 10, 12, 13, 14, and 18 recites the limitation "light element" in line 1 in claim 3, “the rotation” in line 1 in claim 4, “the mirror” in line 2 in claim 5, “scope axis” in line 2 in claim 9, “the rotatable” in line 1 in claim 10, “target scope” in line 2 in claim 12, “Any of the scopes” in line 1 in claim 13, “circles” in line 1 claim 14, and “container” in line 1 in claim 18.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination,
“Light element” is interpreted as an optical element
“the rotation” is interpreted as a rotation.
“the mirror” is interpreted as the mirror from claim 2.
“scope axis” is interpreted as an axis which intersects the station-scope.
“rotatable” is interpreted as a rotatability of the rangefinder
“target scope” is interpreted as a scope to view the target from the system.
“Any of the scopes” is interpreted as the station scope
“circles” is interpreted as circles that are drawn on the scope
“container” is interpreted as container for the system

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6, 10, 11, 13, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrland et al. (WO 2006034685 A1) hereinafter Fuhrland in view of Vogel (US 20130329218 A1).
Regarding claim 1, Fuhrland teaches A geodesic system (Fuhrland: Fig. 1: Geodetic device 1) for measuring a position of a target when the target is obstructed from view by a station, comprising: 
a rod fastener (Fuhrland: Fig. 1: Adapter 7) of a housing (Fuhrland: Fig. 1: Housing 2) positioned on a housing axis for selectively coupling the housing to a survey rod (Fuhrland: Fig. 1: Tachymeter rod 8), wherein 
the housing axis is collinear with a rod axis centrally positioned within the survey rod when the system is coupled to the survey rod (Fuhrland: Paragraph A in page 3 shows that the axis of the housing and the tachymeter rod are collinear); 
a station-scope (Fuhrland: Fig. 1: Base plate 5 and the mirrors connected to it) 
for viewing the station along a station-line extending between the system and the station (Fuhrland: Paragraph D in page 5 shows that a light can go from the plane mirrors to the tachymeter, showing that from the station-scope, the user may see the tachymeter) and 
for viewing the target along a target-line extending between the system and the target (Fuhrland: Paragraph D in page 5 shows that a light can go from the plane mirrors to the target, showing that from the station-scope, the user may see the target).
Fuhrland fails to teach a rangefinder for aligning a laser with the target, the laser having an origination point along the housing axis.
Vogel, however, teaches a rangefinder for aligning a laser with the target, the laser having an origination point along the housing axis (Vogel: Fig. 4F rotation laser 15. As shown in Fig. 4F, the lasers are directed towards the points being measured, so there would be a component that is controlling the rotation of the laser that is aligning the lasers. Furthermore, as shown in Fig. 4F, the rotation laser is placed directly beneath the housing 2, showing that it has the same center axis as the housing 2).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the rotation laser from Vogel on the housing axis for the device shown in Fuhrland. One of ordinary skill in the art would have been motivated to teach a rangefinder for aligning a laser with the target, the laser having an origination point along the housing axis so that as described in paragraph 0075 of Vogel, the distance between the target point and the geodetic target may be determined. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the station-scope to be a cuboid shape. One of ordinary skill in the art would have been motivated to teach that the station-scope is in a cuboid shape since it is prima facie obvious to change shape of a component.

Regarding claim 3, Fuhrland teaches the system of claim 1 (In regards to the rejection made for claim 1) further comprising a light element positioned proximal the scope (Fuhrland: Fig. 1: Pentaprism 11).  

Regarding claim 4, Fuhrland teaches the system of claim 1 (In regards to the rejection made for claim 1).
Fuhrland fails to teach that the housing includes a gap for viewing the rotation of the rangefinder.
Vogel, however, teaches that the housing includes a gap for viewing the rotation of the rangefinder (Vogel: Fig. 4F shows that there is a gap in the overall structure between the geodetic target 1g and housing 2 that lets the rotating laser 15 to be visible).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the rangefinder from the combination of Fuhrland and Vogel with the rotation laser from Vogel and to arrange it so that the rotating laser is placed between components as shown in Vogel Fig. 4F. One of ordinary skill in the art would have been motivated to teach that the housing includes a gap for viewing the rotation of the rangefinder so that with the gap, the beam can exit the housing without being blocked by another component.

Regarding claim 6, Fuhrland teaches the system of claim 1 (In regards to the rejection made for claim 1) wherein the system is rotatable about the rod fastener and housing axis when coupled to the survey rod (Vogel: Paragraph 0005 describes that the surveyor’s rod may turn, showing that a system attached to the rod would turn when the surveyor’s rod turns as well.).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the survey rod from the combination of Fuhrland and Vogel rotate as shown in the surveyor’s rod from Vogel. One of ordinary skill in the art would have been motivated to teach that the system is rotatable about the rod fastener and housing axis when coupled to the survey rod so that the system is not limited to be placed from the station in a specific direction.

Regarding claim 10, Fuhrland teaches the system of claim 1 (In regards to the rejection made for claim 1).
Fuhrland fails to teach that the origination point of the rangefinder is rotatable on a perpendicular intersection of a range axis and the housing axis for locating the target, wherein the range axis is centrally positioned within the rangefinder 
Vogel, however, teaches that the origination point of the rangefinder is rotatable on a perpendicular intersection of a range axis and the housing axis for locating the target, wherein the range axis is centrally positioned within the rangefinder (Vogel: Fig. 4F shows that the rotation laser 15 is placed right below the housing 2, showing that its axis is in the center of the device. Then, since the housing axis is at the center of the rotation laser, there must be a range axis that is positioned within the rangefinder at the center which is perpendicular to the housing axis).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the rangefinder from the combination of Fuhrland and Vogel with the rotating laser from Vogel. One of ordinary skill in the art would have been motivated to teach that the origination point of the rangefinder is rotatable on a perpendicular intersection of a range axis and the housing axis for locating the target, wherein the range axis is centrally positioned within the rangefinder so that fov of the device becomes larger.

Regarding claim 11, Fuhrland teaches the system of claims 10 (In regards to the rejection made for claims 10), further comprising a tensioner for locking a component of the system into rotational position (Fuhrland: Paragraph B in page 4 shows that the plane mirror 3 are kept at 90 degrees rotational position by the pendulum suspension 19).  

Regarding claim 13, Fuhrland teaches the system of claim 1 (In regards to the rejection made for claim 1) wherein any of the scopes define a crosshair (Fuhrland: Fig. 4: Reflective mark 6).  

Regarding claim 14, Fuhrland teaches. The system of claim 13 (In regards to the rejection made for claim 13).
Fuhrland fails to teach that the crosshair bisects a plurality of concentric circles. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add plurality of concentric circles to the scope that are concentric to the crosshair. One of ordinary skill in the art would have been motivated to teach that the crosshair bisects a plurality of concentric circles since it is prima facie obvious to change aesthetic design.

Regarding claim 15, Fuhrland teaches. The system of claim 1 (In regards to the rejection made for claim 1).
Fuhrland fails to teach a display for displaying data.
Vogel, however, teaches a display for displaying data. (Vogel: Paragraph 0037 shows that the interface has a display).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the display function of the interface from Vogel for the combination of Fuhrland and Vogel. One of ordinary skill in the art would have been motivated to teach a display for displaying data so that the measurements made may be interpreted by the user.

Regarding claim 16, Fuhrland teaches. The system of claim 15 (In regards to the rejection made for claim 15), wherein the data includes one or more of the following: a target distance, a target elevation, a target position, a rangefinder angle, a target-scope angle, a survey rod angle, and a survey rod height (Fuhrland: Paragraph C in page 4 shows that the position of the target is determined).  

Regarding claim 17, Fuhrland teaches. The system of claim 16 (In regards to the rejection made for claim 16).
Fuhrland fails to teach a transmitter for wirelessly or electronically transmitting the data.
Vogel, however, teaches a transmitter for wirelessly or electronically transmitting the data (Vogel: Paragraph 0037 shows that the interface receives the data wirelessly).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add wireless communication function of the interface from Vogel for the combination of Fuhrland, and Vogel. One of ordinary skill in the art would have been motivated to teach that a transmitter for wirelessly transmitting the data so that the locations of the station and the survey rod is not physically limited by cables.

Regarding claim 18, Fuhrland teaches. The system of claim 1 (In regards to the rejection made for claim 1).
Fuhrland fails to teach a container for transporting when the rod fastener is uncoupled from the survey rod.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add a container to transport the system. One of ordinary skill in the art would have been motivated to teach a container for transporting when the rod fastener is uncoupled from the survey rod since it is prima facie obvious to make something portable.

Regarding claim 19, Fuhrland teaches. The system of claim 1 (In regards to the rejection made for claim 1) further comprising the survey rod (Fuhrland: Tachymeter rod 8).  

Regarding claim 20, Fuhrland teaches the system of claim 1 (In regards to the rejection made for claim 1) further comprising the station (Fuhrland: Fig. 5: total station located on the lower endpoint of s2).

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrland in view of Vogel and Neier et al. (US 20140247439 A1) hereinafter Neier.
Regarding claim 7, Fuhrland teaches the system of claim 1 (In regards to the rejection made for claim 1).
Fuhrland fails to teach a prism fastener for selectively coupling the housing with a station prism detectable by the station.
Neier, however, teaches a prism fastener for selectively coupling the housing with a station prism detectable by the station (Neier: Paragraph 0068 attachment that is supporting the prism reflector 450)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the attachment to support the prism reflector from Neier to the combination of Fuhrland and Vogel. One of ordinary skill in the art would have been motivated to teach a prism fastener for selectively coupling the housing with a station prism detectable by the station so that as described in Neier paragraph 0070, the prism reflects the beam, which then helps the station determine the distance from the station to the housing. 

Regarding claim 8, Fuhrland teaches the system of claims 7 (In regards to the rejection made for claim 7).
	Fuhrland fails to teach the station prism.
	Neier, however, teaches the station prism (Neier: Paragraph 0070 shows that the reflector is used as a target, showing that it is detected by the station). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the prism reflector from Neier to the combination of Fuhrland, Vogel, and Neier. One of ordinary skill in the art would have been motivated to teach the station prism so that as described in Neier paragraph 0070, the prism reflects the beam, which then helps the station determine the distance from the station to the housing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhrland in view of Vogel and Haefliger et al. (US 4352556 A) hereinafter Haefliger.
Regarding claim 9, Fuhrland teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein a center point of the station-scope is positioned on a perpendicular intersection of a scope axis and the housing for viewing the station along the station-line (Fuhrland: Paragraph D in page 5 shows that a light can go from the plane mirrors to the tachymeter, showing that from the station-scope, the user may see the tachymeter. Then, as shown in Fig. 1, the Base plate 5 and the mirrors connected to it are centered on the housing, showing that the center point of the station-scope is on the housing and there must be an axis on the station-scope that is perpendicular to the housing axis).
Fuhrland fails to teach that the station-scope is rotated.
Haefliger, however, teaches that the station-scope is rotated (Haefliger: Shows that the triple mirror 7 can rotate about the horizontal axis in column 1 line 64 – column 2 line 4).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to make the station-scope from the combination of Fuhrland and Vogel to be rotatable as shown in Haefliger. One of ordinary skill in the art would have been motivated to teach that the station-scope is rotatable since it is well known in the art to make the sighting device able to be tilted as described in Haefliger column 1 line 15-32.

Prior arts cited but not applied
Metzler (US 20140163775 A1) teaches a geodetic marking system.

Metzler (US 20140350886 A1) teaches a surveying system.

Metzler (US 20140210663 A1) teaches a geodetic surveying system.

Siercks et al. (US 20170067739 A1) teaches a surveying subsystem.

Shirai et al. (US 20010048518 A1) teaches a surveying instrument.

Jensen et al. (US 20150253137A1) teaches a reflector.

Ramstrom (US 6381006 B1) teaches a spatial positioning method.

Hwang (KR 101212740 B1) teaches a system for observing geodesy information data.

Lee et al. (KR 101210539 B1) teaches a geodesy information confirming system.

Li et al. (CN 106289202 A) teaches a ground and measuring eccentric short prism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645